Title: To Benjamin Franklin from Louis-Marie Marion de La Brillantais, 17 March 1783
From: Marion de La Brillantais, Louis-Marie
To: Franklin, Benjamin


Monseigneur.St. Malo. Le 17 Mars 1783.
Nous avons l’honneur de vous remettre Ci-jointe une requête qu’adressent à votre excellence d’infortunés Americains, victimes de la guerre. Leur objet est de repasser dans leur patrie Sur le Navire Le Pacifique que nous venons d’armer dans Notre port, pour l’amérique Septentrionale. Nous Sommes bien fachés que leurs blessures et le Complettement de Notre équipage ne nous permettent pas de les Employer dans le voyage pour Leur procurer gratuitement Le passage; L’humanité nous ferait un devoir de donner à ces infortunés la Consolation de revoir leur païs. Malheureusement nous sommes forcés de ne les prendre que comme passagers; nous en faisons l’offre à Votre excellence et la prions de nous honorer d’une prompte réponse, parceque le Navire est prêt à faire voile.
Nous Sommes avec respect Monseigneur Vos très Humbles Et très obéissants serviteurs
Marion DE Brillantais Marion FRERES
a Son Excellence Le Très honorable Dr. Franklin Ministre des Etats-unis de L’amérique
